Opinion op the Court by
Judge Settle
Affirming.
This action of ejectment involved the title to two hundred acres of land of which appellants and appellees, respectively, claim to be the owners. On the trial in the court below, a jury was waived, and the law and facts submitted to the court. By the judgment rendered, appellants’ petition was dismissed, appellees- declared the owners of the land in controversy and allowed their costs.
On appellants’ motion, the court, before entry of judgment, made and filed its separate conclusions of law and fact, following which appellants filed exceptions to same and motion and grounds for a new trial, all of *715which were overruled. From the judgment and these rulings this appeal is prosecuted.
The bill of exceptions does not contain the evidence heard on the trial which was orally furnished by the witnesses. In the absence of a bill of the evidence it is impossible for us to say that any of the conclusions of fact arrived at by the court are not supported by the evidence. On the contrary we must conclude that the conclusions of fact are sustained by the evidence. In view of this status we find no error in the trial court’s conclusions of law, for if the evidence was as stated in the conclusions of fact, there was no misapplication of the law.
On the record as presented there is but one question to be determined; do the pleadings support the judgment? This question must be answered in the affirmative.
Objection is made to the refusal of the court to allow the filing of a reply offered by appellants. This pleading was not offered until after the filing of the court’s ¡separate conclusions of law and fact, and after announcement had been made of the judgment to be entered. Manifestly, the offer to file came too late. No excuse was made for the delay and tho case had been pending seven years. Under the circumstances no ground exists, for holding that the refusal of the court to allow the reply to be filed, was an abuse of discretion.
Judgment affirmed.